Exhibit 99.5 DBS Satellite Services (1998) Ltd. Condensed Interim Financial Statements June 30, 2013 (Unaudited) The information contained in these financial statements constitutes a translation of the financial statements published by the Company.The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version and the only one having legal effect.This translation was prepared for convenience purposes only. DBS Satellite Services (1998) Ltd. Condensed Interim Financial Statements  as at June 30, 2013 Contents Page Auditors’ Report 2 CondensedInterim Statements of Financial Position 3 Condensed Interim Income Statements 5 CondensedInterim Statements of Comprehensive Income 6 Condensed Interim Statements of Changes in Equity 7 CondensedInterim Statements of Cash Flows 10 Notes to the Condensed Interim Financial Statements 12 Somekh Chaikin KPMG Millennium Towe Telephone 17 Ha’Arbaa Street, P.O. Box 609 Fax Tel Aviv 61006 Internet www.kpmg.co.il Review Report to the Shareholders of D.B.S. Satellite Services (1998) Ltd. Introduction We have reviewed the accompanying financial information of D.B.S. Satellite Services (1998) Ltd. (hereinafter- “the Company”) comprising of the condensed interim statement of financial position as of June 30, 2013 and the related condensed interim statements of operations, comprehensive income, changes in equity and cash flows for the six and three month periodsthen ended. The Board of Directors and Management are responsible for the preparation and presentation of interim financial information for these interim periods in accordance with IAS 34 “Interim Financial Reporting”, and are also responsible for the preparation of financial information for these interim periods in accordance with Section D of the Securities Regulations (Periodic and Immediate Reports), 1970. Our responsibility is to express a conclusion on interim financial information for these interim periods based on our review. Scope of Review We conducted our review in accordance with Standard on Review Engagements 1, "Review of Interim Financial Information Performed by the Independent Auditor of the Entity" of the Institute of Certified Public Accountants in Israel. A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards in Israel and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might have been identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review, nothing has come to our attention that causes us to believe that the accompanying financial information is not prepared, in all material respects, in accordance with IAS 34. In addition to that mentioned in the previous paragraph, based on our review, nothing has come to our attention that causes us to believe that the abovementioned financial information does not comply, in all material respects, with the disclosure requirements of Section D of the Securities Regulations (Periodic and Immediate Reports), 1970. Without qualifying our above conclusion, we draw attention to Note 4 regarding the financial condition of the Company. /s/ Somekh Chaikin
